Title: To John Adams from William Tudor, Jr., 25 April 1819
From: Tudor, William, Jr.
To: Adams, John


				
					Dear Sir.
					Boston April 25. 1819
				
				Having understood that Dr. Townsend whose wife was formerly intimate in the Otis family might possibly give me some anecdotes of James Otis, I called on him, a day or two since. He said he knew nothing particular but still mentioned two or three things which I wish to mention to you to know if they will recall any thing to your mind that I can make use of—The first thing was the trial of the mate who killed the British officer with the harpoon—In this case, a very interesting one, Otis & yourself were the counsel of the prisoner—Dr T. said he was very young, but attended the whole trial—That the principal labor of the defence laid with you—that Mr Otis when began, said “that so much had been done by you, that it was unnecessary for him to say any thing”; and, that in fact he only quoted some authorities and made a few observations—The official particulars of this cause I can get from the newspapers; but is there any thing in your recollection relating to Mr Otis’s management of the affair that  I can make use of, to illustration his principles or his practise? Dr T. then mentioned his having been at Cambridge when the legislature adjourned there, he came into the chapel where the Representatives sat, just after Brigadier Ruggles had finished a speech—Mr Otis got up much excited and in a stern tone of voice said “Mr Speaker, The liberty of this country is gone, and I’ll go after it”—and immediately left the House—Now I presume this was a moment of mental aberration—Dr T. also told me that there was a very good story which he could not recollect the particulars of, but referred me to a person who could, respecting Mr Otis being consulted by Isaak Thomas who was to print them about some writings to know if they came within the limits of Treason—Do you know any thing of this?—If on any of these points any observation occurs to your mind, if you will place it in your next letter to my Father, it will much oblige me—I am getting together my materials & payments and hope in the course of the summer to get the work into some shape & devote next winter to its correction—I shall esteem it a great privilege to be able to read parts of it to you, and to hear your remarks—I remain with the / highest respect / Your hble sevt
				
					W. Tudor jr.
				
				
			